Citation Nr: 0320622	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
major depression and post-traumatic stress disorder (PTSD).  
The veteran requested but later withdrew a request for a 
hearing at the RO in connection with his appeal.  The Board 
remanded the case to the RO in March 1998 for additional 
evidentiary development and adjudication.  

While the case was in remand status at the RO, a rating 
decision issued in February 2000 held that new and material 
evidence sufficient to reopen previously disallowed claims 
for service connection for a right knee disorder and a left 
knee disorder had not been submitted.  Since the veteran did 
not appeal these rulings, no issue involving disability of 
either knee is before the Board at the present time.  

Upon the return of the case to the Board, additional 
evidentiary development was undertaken pursuant to authority 
granted by newly promulgated VA regulations.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The actions requested have been completed and 
the case is before the Board for further appellate review.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issue on appeal may be further reviewed 
by the Board.

VCAA compliance - notification to the veteran 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  Regulations to implement the VCAA were 
subsequently issued [66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159)] and the 
requirements of VCAA were further clarified by the United 
States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's appeal.  In particular, the RO has 
not provided the veteran written notice of the requirements 
of the VCAA, either by a notice letter of its own or by use 
of a recommended VCAA notice letters prepared by the Veterans 
Benefits Administration, nor has the RO advised the veteran 
of the division of responsibilities between VA and the 
claimant in obtaining evidence under the VCAA or discussed 
the extent to which the VCAA was satisfied.  See Quartuccio, 
id.; Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992).  Under the regulations, as interpreted by 
Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  

Since August 2002 the Board has cured deficiencies in VCAA 
compliance directly without remanding the case in question to 
the RO, either by mailing its own notification letters or by 
conducting its own development of the evidentiary record.  
See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 
2003, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) partially invalidated the 
Board's new VCAA regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (DAV 
case).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorized the Board to provide the 
notifications necessary to remedy deficiencies, was invalid 
because, in providing only 30 days for a claimant to respond, 
it violated the statutory provision, found at 38 U.S.C.A. § 
5103 (West 2002), that permits a claimant one year to respond 
to such a request.  

The decision of the Federal Circuit in the DAV case requires 
that the case be remanded to the RO for compliance with the 
requirements of the VCAA.  It would be contrary to the law 
and potentially prejudicial to the veteran for the Board to 
issue a decision before the VCAA has been satisfied.  See 
Quartuccio, id; Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Although the Board has on its own taken certain 
actions in furtherance of the VCAA obligations, it remains 
the responsibility of the RO to ensure that all notification 
and duty to assist obligations under the VCAA are satisfied 
in full.  

Initial RO review of new evidence  

As noted above, pursuant to authority granted by newly 
promulgated VA regulations, the Board undertook additional 
evidentiary development relevant to the issue on appeal.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  Requests for additional medical 
evidence resulted in the receipt of additional private and VA 
examination and treatment records as well as the veteran's 
file from the Social Security Administration.  

However, the decision in the May 1, 2003, DAV case 
invalidated the portions of the above-referenced VA 
regulations that authorized the Board to conduct evidentiary 
development and to decide appeals using the evidence it had 
obtained.  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the originating agency for initial 
consideration or obtaining the claimant's waiver.  
Emphasizing that the Board's status was that of "primarily 
an appellate tribunal," the Federal Circuit found that the 
regulation is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  

Consequently, the Board is no longer authorized to conduct an 
initial review of evidence that has not been reviewed by the 
RO and the case must be remanded for this purpose in the 
absence of a waiver from the veteran.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to the issue on 
appeal.

2.  When the record is complete, the RO 
should readjudicate the issue on appeal.  
If the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

